182 F.2d 254
NATIONAL LABOR RELATIONS BOARDv.RICO.
No. 12359.
United States Court of Appeals Ninth Circuit.
May 24, 1950.

David P. Findling, Assoc. Gen. Counsel, N.L.R.B., A. Norman Somers, Asst. Gen. Counsel, Washington, D. C., Louis S. Penfield, San Francisco, Cal., Frederick U. Reel, Washington, D. C., Louis Schwartz, Washington, D. C., for petitioner.
Manuel Rico, in propria persona.
Before HEALY, BONE, and POPE, Circuit Judges.
PER CURIAM.


1
This matter is before us on the return of a rule directing respondent to show cause why he should not be held in contempt of the decree of the Court enforcing an order of the National Labor Relations Board.


2
From the showing made on the return we find that the respondent willfully disregarded the decree and is in contempt thereof. It appears, however, that after the service of the rule to show cause, and prior to its return date, he complied in all respects with the decree and so far as he can has purged himself of the contempt. He is nevertheless ordered to pay a sum, not in excess of $100, to defray the expense incurred by the Board in its endeavor to persuade him to take action in conformity with the decree, this sum to be paid to the Clerk of this Court upon notification by the Clerk of the amount thereof.